From:            Young, Stewart (USAUT) 3
To:              Rudy Bautista
Subject:         Re: Chavarin
Date:            Wednesday, May 3, 2017 5:07:30 PM


I never said that. My records showed he got 202 days for the AZ conviction, and it is within 2
years of the instant offense, so I'll be shocked if he is Criminal History Category I and safety
valve eligible. If he is safety valve eligible, then I'd recommend the guidelines in the plea. If
he is not safety valve eligible, then I'll recommend the ten years.

We had this discussion already. You said he was gonna plead so we continued it to get it
plead, while you said that Ocampo wanted to go to trial, remember? If he doesn't want to
plead, that's totally fine, I just don't think I can do it on May 22nd given that you told me he
was gonna plead.

Call me at your convenience to discuss. Thanks. 801-834-9459.

Sent from my iPad

On May 3, 2017, at 4:47 PM, Rudy Bautista <rudy@bbpdefense.com> wrote:


       As such, if he decides not to plea and go to trial, you will be filing an 851 based
       on his Arizona state conviction, correct? I’m being told different things, first that
       he plead to straight possession and received probation. Do you know what exactly
       he plead to and what his sentence was?

       Rudy J. Bautista ¦ Shareholder
       BaUtista, Booth & ParKiNsoN, p.c.
       215 South State Street, Suite 600
       Salt Lake City, UT 84111
       T: 801.232.5311 ¦ F: 801.618-3835

       NOTICE OF PRIVILEGED AND/OR CONFIDENTIAL NATURE OF THIS
       COMMUNICATION
       This message is being sent from a law firm and may contain information that is
       confidential or privileged. If you are not the intended recipient, or a person
       responsible for delivering a copy to the intended recipient, please advise the
       sender immediately by reply e-mail or by calling the sender at (801) 232-5311.
       Immediately delete this message and any attachments without forwarding or
       making or retaining a copy. Thank you.

       P Please consider the environment before printing this e-mail.




             On May 3, 2017, at 4:40 PM, Young, Stewart (USAUT) 3
<Stewart.Young@usdoj.gov> wrote:

In the "new" administration, if this case had come in now, I'd
probably be told to file the 851 at the outset, but we didn't.

Sent from my iPad

On May 3, 2017, at 4:37 PM, Rudy Bautista
<rudy@bbpdefense.com<mailto:rudy@bbpdefense.com>> wrote:

Ok, that's what I thought, I just got excited when I was reading plea
form and it outlined an "anticipated" guideline of 25. Thanks.

Rudy J. Bautista ? Shareholder

Bautista, Booth & Parkinson, p.c.
215 South State Street, Suite 600
Salt Lake City, UT 84111
T: 801.232.5311 ? F: 801.618-3835

NOTICE OF PRIVILEGED AND/OR CONFIDENTIAL NATURE
OF THIS COMMUNICATION

This message is being sent from a law firm and may contain
information that is confidential or privileged. If you are not the
intended recipient, or a person responsible for delivering a copy to
the intended recipient, please advise the sender immediately by reply
e-mail or by calling the sender at (801) 232-5311<tel:(801)%20232-
5311>. Immediately delete this message and any attachments without
forwarding or making or retaining a copy. Thank you.
P Please consider the environment before printing this e-mail.




On May 3, 2017, at 4:36 PM, Young, Stewart (USAUT) 3
<Stewart.Young@usdoj.gov<mailto:Stewart.Young@usdoj.gov>>
wrote:

Unlikely. I don't see how he qualifies for safety valve given his 2015
narcotics felony conviction.

Sent from my iPad

On May 3, 2017, at 4:35 PM, Rudy Bautista
<rudy@bbpdefense.com<mailto:rudy@bbpdefense.com>
<mailto:rudy@bbpdefense.com>> wrote:

Stew,
Sorry for late replies. Am I correct in understanding that he will be
likely be sentenced to the low end of guideline 25 in his
corresponding criminal history and not a mandatory 10 years?

Rudy J. Bautista ? Shareholder

Bautista, Booth & Parkinson, p.c.
215 South State Street, Suite 600
Salt Lake City, UT 84111
T: 801.232.5311 ? F: 801.618-3835

NOTICE OF PRIVILEGED AND/OR CONFIDENTIAL NATURE
OF THIS COMMUNICATION

This message is being sent from a law firm and may contain
information that is confidential or privileged. If you are not the
intended recipient, or a person responsible for delivering a copy to
the intended recipient, please advise the sender immediately by reply
e-mail or by calling the sender at (801) 232-5311<tel:(801)%20232-
5311>. Immediately delete this message and any attachments without
forwarding or making or retaining a copy. Thank you.
P Please consider the environment before printing this e-mail.




On May 2, 2017, at 2:11 PM, Young, Stewart (USAUT) 3
<Stewart.Young@usdoj.gov<mailto:Stewart.Young@usdoj.gov>
<mailto:Stewart.Young@usdoj.gov>> wrote:

Rudy,

Attached is a draft plea agreement for the Chavarin case. Please
contact me with any questions.

Also, I'm hoping to speak with you about the Ocampo trial and about
certain stipulations relating to the calls/etc. If you have a free
moment, please feel free to call me at your convenience.

Thanks,
Stew.

Stewart M. Young
Assistant U.S. Attorney
U.S. Attorney's Office - District of Utah
Email:
Stewart.Young@usdoj.gov<mailto:Stewart.Young@usdoj.gov>
<mailto:Stewart.Young@usdoj.gov>
Office: (801) 325-3213
Cell: (801) 834-9459
<Chavarin SAP 5.2.2017.docx>
JOHN W. HUBER, United States Attorney (#7226)
STEWART M. YOUNG, Assistant United States Attorney (#14377)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682

                      IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, CENTRAL DIVISION

  UNITED STATES OF AMERICA,                    Case No. 2:16-CR-609 DB

         Plaintiff,                            STATEMENT BY DEFENDANT IN
                                               ADVANCE OF PLEA OF GUILTY
         vs.                                   AND PLEA AGREEMENT

  ALAN EDUARDO CHAVARIN,
                                               Judge Dee Benson
         Defendant.


        I hereby acknowledge and certify that I have been advised of and that I understand
the following facts and rights, and that I have had the assistance of counsel in reviewing,
explaining, and entering into this agreement:

      1.      As part of this agreement with the United States, I intend to plead guilty to
Count 1 of the Indictment. My attorney has explained the nature of the charge against
me, and I have had an opportunity to discuss the nature of the charge with my attorney. I
understand the charge and what the government is required to prove in order to convict
me. The elements of Count 1, Possession of Heroin with Intent to Distribute, are:

              a. The Defendant knowingly or intentionally possessed with intent to
       distribute a controlled substance as charged, namely, a mixture and substance
       containing a detectable amount of heroin;

              b. The controlled substance the Defendant possessed with intent to
       distribute contained a detectable amount of heroin, a Schedule I Controlled
       Substance.
               c. The controlled substance possessed, or attempted to be possessed, was at
       least 1 kilogram or more of a mixture or substance containing a detectable amount
       of heroin.

        2.      I know that the maximum possible penalty provided by law for Count 1 of
the Indictment, a violation of 21 U.S.C. § 841(a)(1), is a term of imprisonment of up to
Life, a minimum mandatory sentence of ten (10) years, a fine of $10,000,000 a term of
supervised release of up to five (5) years, and any applicable forfeiture. I understand that
if I violate a term or condition of supervised release, I can be returned to prison for the
length of time provided in 18 U.S.C. § 3583(e)(3).

         a. Additionally, I know the Court is required to impose an assessment in the
amount of $100 for each offense of conviction, pursuant to 18 U.S.C. § 3013.

            b. I understand that, if I am not a United States citizen, I may be removed
from the United States, denied citizenship, and denied admission to the United States in
the future.

        3.     I know that the sentencing procedures in this case and the ultimate sentence
will be determined pursuant to 18 U.S.C. § 3553(a), and that the Court must consider, but
is not bound by, the United States Sentencing Guidelines, in determining my sentence. I
have discussed these procedures with my attorney. I also know that the final calculation
of my sentence by the Court may differ from any calculation the United States, my
attorney, or I may have made, and I will not be able to withdraw my plea if this occurs.

       4.     I know that I can be represented by an attorney at every stage of the
proceeding, and I know that if I cannot afford an attorney, one will be appointed to
represent me.

      5.     I know that I have a right to plead “Not Guilty” or maintain my earlier plea
of “Not Guilty” and can have a trial on the charges against me.

       6.       I know that I have a right to a trial by jury, and I know that if I stand trial
by a jury:

             a. I have a right to the assistance of counsel at every stage of the proceeding.

             b. I have a right to see and observe the witnesses who testify against me.

             c. My attorney can cross-examine all witnesses who testify against me.

           d. I can call witnesses to testify at trial, and I can obtain subpoenas to require
the attendance and testimony of those witnesses. If I cannot afford to pay for the
appearance of a witness and mileage fees, the government will pay them.


                                                 2
              e. I cannot be forced to incriminate myself, and I do not have to testify at any
trial.

         f. If I do not want to testify, the jury will be told that no inference adverse to
me may be drawn from my election not to testify.

          g. The government must prove each and every element of the offense charged
against me beyond a reasonable doubt.

              h. It requires a unanimous verdict of a jury to convict me.

          i. If I were to be convicted, I could appeal, and if I could not afford to appeal,
the government would pay the costs of the appeal, including the services of appointed
counsel.

         7.      If I plead guilty, I will not have a trial of any kind.

        8.     I know that 18 U.S.C. § 3742(a) sets forth the circumstances under which I
may appeal my sentence. However, fully understanding my right to appeal my sentence,
and in consideration of the concessions and/or commitments made by the United States in
this plea agreement, I knowingly, voluntarily and expressly waive my right to appeal as
set forth in paragraph 12 below.

      9.      I know that 18 U.S.C. § 3742(b) sets forth the circumstances under which
the United States may appeal my sentence.

       10.    I know that under a plea of guilty the judge may ask me questions under
oath about the offense. The questions, if asked on the record and in the presence of
counsel, must be answered truthfully and, if I give false answers, I can be prosecuted for
perjury.

      11.   I stipulate and agree that the following facts accurately describe my
conduct. These facts provide a basis for the Court to accept my guilty plea:

                 On November 11, 2016, I was driving a black SUV on I-80 within the
                 District of Utah. I admit that this vehicle contained 8 pounds (3.63
                 kilograms) of a substance containing a detectable amount of heroin. I
                 admit that I knowingly possessed this substance with the intent to distribute
                 it to another person. Furthermore, I admit that heroin is a Schedule I
                 controlled substance.

      12.   The only terms and conditions pertaining to this plea agreement between
me and the United States are as follows:

              a. Guilty Plea. I will plead guilty to Count 1 of the Indictment.

                                                  3
           b. Agreement for No Other Prosecutions. The government also agrees not
to seek indictment against me for any other type of offense of which the United States
Attorney’s Office for the District of Utah is aware at this time.

           c. Relevant Conduct. I understand and agree that the Presentence Report
may include descriptions of conduct I engaged in which either was not charged against
me, will not be pleaded to by me, or both. I understand and agree that the Court may take
these facts into consideration in sentencing.

           d. Statutory Sentencing Enhancements. The government agrees to forego
filing a sentencing enhancement under 21 U.S.C. § 851.

          e. Mitigating Role in the Offense. The government agrees that I was a
minor/minimal participant in the criminal activity, and agrees to recommend that I be
given a two (2)-level reduction in my base offense level pursuant to U.S.S.G. § 3B1.2 and
§ 2D1.1(a)(5). I understand that the Court is not bound by the government’s
recommendation.

           f. Safety Valve. [IF APPLICABLE] If I meet all of the requirements, the
government agrees to recommend that I be given a two-level reduction under the safety
valve or courier provision of § 5C1.2 of the Sentencing Guidelines. I understand that the
Court need not follow the government’s recommendation. For purposes of applying the
safety valve, I agree and understand that it is my responsibility to contact the government
in order to meet the requirement under § 5C1.2 of truthfully providing to the government
all information I have regarding the offense or offenses that were part of the same course
of conduct or a common scheme or plan. I understand that, due to my criminal history, I
may not be deemed safety valve eligible, and therefore will be subject to the ten-year
mandatory minimum sentence.

           g. Acceptance of Responsibility. The government agrees to recommend that
my offense level under the U.S. Sentencing Guidelines be decreased by two levels for
acceptance of responsibility pursuant to Sentencing Guideline § 3E1.1(a) if, in the
opinion of the United States, I clearly demonstrate acceptance of responsibility for my
offense, up to and including at the time of sentencing, as set forth in § 3E1.1 of the
Sentencing Guidelines. In addition, the government agrees to move for an additional
one-level reduction in the offense level, in accordance with Sentencing Guideline §
3E1.1(b), if I qualify for a two-level reduction under § 3E1.1(a) and the offense level is
16 or greater prior to receiving the two-level reduction.

           h. Advisory Sentencing Guideline Calculations Recommendation. The
United States’ recommended advisory sentencing guideline calculations is based on the
facts and circumstances currently known to the United States.



                                             4
       Drug Quantity Table – § 2D1.1(a)(5) & (c)(4)- Base Offense Level                  32 1
       Role Drop if Mitigating Role is Given - § 2D1.1(a)(5)                             30
       Mitigating Role – § 3B1.2                                                         -2
       Acceptance of Responsibility - § 3E1.1                                            -3
       Total Offense Level                                                               25

        If additional facts regarding my history and characteristics or the nature and
circumstances of my conduct are discovered prior to sentencing, the United States
reserves the right to reconsider these guidelines calculations. I understand that the Court
is not bound by the government’s advisory sentencing guidelines calculations. There is
no agreement as to the Defendant’s criminal history.

           i. Low-End Recommendation. The government agrees to recommend at
sentencing that I be sentenced at the low-end of the Sentencing Guideline range
determined by the Court. The United States’ agreement is based on the facts and
circumstances currently known to the United States. If additional facts regarding my
history and characteristics or the nature and circumstances of my conduct are discovered
prior to sentencing, the United States reserves the right to reconsider this
recommendation. I understand that the Court is not bound by the government’s
recommendation.

           j. Appeal Waiver.

                (1)    Fully understanding my limited right to appeal my sentence, as
explained above in paragraph 8, and in consideration of the concessions and/or
commitments made by the United States in this plea agreement, I knowingly, voluntarily,
and expressly waive my right to appeal any sentence imposed upon me, and the manner
in which the sentence is determined, on any of the grounds set forth in 18 U.S.C. § 3742
or on any ground whatever, except I do not waive my right to appeal (1) a sentence above
the maximum penalty provided in the statute of conviction as set forth in paragraph 2
above; and (2) a sentence above the high-end of the guideline range as determined by the
district court at sentencing, or, in the event that no such determination is made by the
district court, a sentence above the high-end of the guideline range as set forth in the final
presentence report.

               (2)  I also knowingly, voluntarily, and expressly waive my right to
challenge my sentence, and the manner in which the sentence is determined, in any
collateral review motion, writ or other procedure, including but not limited to a motion
brought under 28 U.S.C. § 2255, except on the issue of ineffective assistance of counsel.


1
 The total amount of the substance the defendant possessed with intent to distribute as a mixture
of heroin was 8 pounds (3.63 kilograms).

                                               5
               (3)    I understand that this waiver of my appeal and collateral review
rights concerning my sentence shall not affect the government’s right to appeal my
sentence pursuant to18 U.S.C. § 3742(b). However, I understand that the United States
agrees that if it appeals my sentence, I am released from my waiver.

             (4)     I further understand and agree that the word “sentence” appearing
throughout this waiver provision is being used broadly and applies to all aspects of the
Court’s sentencing authority, including, but not limited to: (1) sentencing
determinations; (2) the imposition of imprisonment, fines, supervised release, probation,
and any specific terms and conditions thereof; and (3) any orders of restitution.

           k. Rule 410 Waiver. If the Court finds that I failed to fulfill my obligations
under this plea agreement, or if I withdraw my plea of guilty, I agree that this agreement,
my statements pursuant to this agreement, or any leads derived therefrom, shall be
admissible at any trial, hearing, or other proceeding.

           l. Presentence Report and Financial Information. I agree to provide
truthful and complete information, including financial information, as requested by the
probation office for the preparation of my presentence report and for determination of the
conditions of my supervised release. I also consent to allowing the United States
Attorney’s Office to run a credit check on me. I consent to being placed on the Treasury
Offset Program and State Finder.

          m. Waiver of Interest. The government agrees to recommend that the Court
waive interest for fines and restitution assessed against me.

        13.     I understand and agree that this plea agreement is solely between me and
the United States Attorney for the District of Utah and does not bind any other federal,
state, or local prosecuting, administrative, or regulatory authorities.

      14.   I understand that I have a right to ask the Court any questions I wish to ask
concerning my rights about these proceedings and the plea.

                                 *     *      *     *


       I make the following representations to the Court:

      1.    I am ____ years of age. My education consists of ___________________.
 I ____________ [can/cannot] read and understand English.

      2.     This Statement in Advance contains all terms of the agreements between
 me and the government; if there are exceptions, the Court will be specifically advised,
 on the record, at the time of my guilty plea of the additional terms. I understand the

                                             6
 government and I cannot have terms of this plea agreement that are not disclosed to the
 Court.

      3.     No one has made threats, promises, or representations to me that have
 caused me to plead guilty, other than the provisions set forth in this agreement.

       4.    Neither my attorney nor the government has promised me that I would
 receive probation or any other form of leniency because of my plea.

       5.    I have discussed this case and this plea with my lawyer as much as I wish,
 and I have no additional questions.

       6.     I am satisfied with my lawyer.

       7.     My decision to enter this plea was made after full and careful thought; with
 the advice of counsel; and with a full understanding of my rights, the facts and
 circumstances of the case and the consequences of the plea. I was not under the
 influence of any drugs, medication, or intoxicants when I made the decision to enter the
 plea, and I am not now under the influence of any drugs, medication, or intoxicants.

       8.     I have no mental reservations concerning the plea.

       9.     I understand and agree to all of the above. I know that I am free to change
 or delete anything contained in this statement. I do not wish to make changes to this
 agreement because I agree with the terms and all of the statements are correct.

       DATED this ______ day of ________________, ____.


                                                   ALAN EDUARDO CHAVARIN
                                                   Defendant

       I certify that I have discussed this plea agreement with the defendant, that I have
fully explained his rights to him, and that I have assisted him in completing this written
agreement. I believe that he is knowingly and voluntarily entering the plea with full
knowledge of his legal rights and that there is a factual basis for the plea.

       DATED this ______ day of ________________, ____.


                                                   RUDY BAUTISTA
                                                   Attorney for Defendant



                                               7
      I represent that all terms of the plea agreement between the defendant and the
government have been, or will be at the plea hearing, disclosed to the Court, and there are
no undisclosed agreements between the defendant and the United States.

       DATED this ______ day of ________________, ____.

                                                 JOHN W. HUBER
                                                 United States Attorney



                                                 STEWART M. YOUNG
                                                 Assistant United States Attorney




                                             8
JOHN W. HUBER, United States Attorney (#7226)
STEWART M. YOUNG, Assistant United States Attorney (#14377)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682

                     IN THE UNITED STATES DISTRICT COURT
                     DISTRICT OF UTAH, CENTRAL DIVISION

  UNITED STATES OF AMERICA,                  Case No. 2:16-CR-609 DB

        Plaintiff,                           SEALED

        vs.                                  PLEA SUPPLEMENT PURSUANT
                                             TO DUCrimR 11-1
  ALAN EDUARDO CHAVARIN,
                                             Judge Dee Benson
        Defendant.


      The United States of America, by and through the undersigned Assistant United

States Attorney, and the defendant, by and through the undersigned counsel, pursuant to

DUCrimR 11-1 hereby submit this Plea Supplement stating that as of the date below,

there is no cooperation agreement between the United States and the defendant.

      DATED this ______ day of ________________, ____.




                                               RUDY BAUTISTA
                                               Attorney for Defendant
DATED this ______ day of ________________, ____.

                                    JOHN W. HUBER
                                    United States Attorney



                                    STEWART M. YOUNG
                                    Assistant United States Attorney




                                2
